TO OUR SHAREHOLDERS: You are cordially invited to attend the 2010 Annual Meeting of Shareholders of Pacific Continental Corporation which will be held at 10:00 a.m. on Monday, April 19, 2010, in the Vistas I Room, 12th Floor, Eugene Hilton, 66 E. 6th Avenue, Eugene, Oregon. At the meeting, you will be asked to approve the election of nine directors to the Pacific Continental Corporation Board of Directors for a term of one year.You will also be asked to consider amendments to our Articles of Incorporation to increase the number of shares of common stock and preferred stock authorized for issuance from 25,000,000 to 50,000,000 and from 20,000 to 1,000,000 respectively, and to ratify the appointment of our independent registered public accountants for the 2010 fiscal year. It is important that your shares be represented at the meeting. Whether or not you plan to attend the meeting, you are requested to complete, date, sign and return your Proxy in the envelope provided. If you do attend the meeting, you may then withdraw your proxy and vote your shares in person. Sincerely, March 19,
